Motion for stay granted on condition that the appellants procure the record on appeal and appellants’ points to be served and filed on or before August 11, 1959, with notice of argument for the September 1959 Term of this court, said appeal to be argued or submitted when reached, and upon the further condition that the surety company bond, in the sum of $25,000, which was required by the order to show cause, dated April 22, 1959, to be filed as a condition for the granting of a temporary stay, be continued in full force and effect pending the hearing and determination of the appeal. Concur — Botein, P. J., Rabin, Valente, McNally and Stevens, JJ.